Citation Nr: 0508830	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-23 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability claimed as resulting from VA's failure 
to timely diagnose right tonsil carcinoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the agency of 
original jurisdiction (AOJ) in Waco, Texas.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

In filing this § 1151 claim involving tonsil carcinoma, the 
veteran asserted in August 2002 that he began seeking 
treatment at the North Texas Healthcare System in Bonham, 
Texas, as early as 1997 for throat pain, but was not 
diagnosed as having throat cancer until January 1999.  He 
also asserted that he had repeatedly been told by the VA 
medical facility in Bonham, Texas, that he did not have 
cancer.   

38 U.S.C.A. § 1151 was amended for claims filed on or after 
October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (1996).  The amended § 1151, which is applicable 
in this case since the veteran filed his claim after October 
1, 1997, precludes compensation in the absence of negligence 
or other fault on the part of VA, or an event not reasonably 
foreseeable.  

Also, in February 2001, a VA General Counsel opinion 
addressed the question of the application of 38 U.S.C.A. § 
1151 to claims based on the omission or failure by VA to 
diagnose or treat a preexisting condition (in conjunction 
with a claim for benefits under the version of 38 U.S.C.A. § 
1151 effective for claims filed prior to October 1, 1997).  
Specifically, the General Counsel concluded that § 1151 is 
most reasonably construed as authorizing benefits where VA 
improperly fails to diagnose or provide treatment for a 
preexisting disease, if it is determined that the veteran's 
disability is greater than it would have been with proper 
diagnosis and treatment.  Accordingly, the factual elements 
necessary to support a claim based on this theory include a 
determination that:  (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  See VAOPGCPREC 5-
2001 (Feb. 5, 2001).  The Board believes that this General 
Counsel opinion should also be considered in the present 
case.  

While the record shows that a VA opinion was sought in this 
case in September 2003 regarding the general provisions of § 
1151 claims filed after 1997, the factual elements noted in 
VAOPGCPREC 5-2001 have not been addressed.  However, prior to 
addressing these elements, additional medical records must be 
obtained.  In this regard, the veteran has asserted that he 
has received all of his medical treatment from VA.  Despite 
his assertions of seeking treatment for his throat since 
1997, the RO only requested VA treatment records from 
February 1998.  Moreover, the records that the RO received in 
conjunction with this request appear to be incomplete.  That 
is, the earliest medical that the RO received showing 
treatment in 1998 is not dated until October 1998.  According 
to this record, the veteran's spouse had called into the VA 
Bonham medical facility to report that the veteran had been 
taking prescribed antibiotics for a sore throat for the past 
three to four months, and was currently out of antibiotics.  
Unfortunately, the medical records pertaining to that 3 to 4 
month period are not of record.  Moreover, although the 
record contains VA medical records dated in June 1996 showing 
treatment for a lymphoma on the veteran's neck, there appears 
to be a gap in time between that date and the October 1998 
treatment record.  Accordingly, before the factual elements 
outlined in VAOPGCPREC 5-2001 can be properly addressed, an 
attempt must be made to obtain all outstanding VA medical 
records.  See 38 U.S.C.A. 5103A(c).   

Based on the foregoing, this case is hereby REMANDED for the 
following action:   

1.  The RO should obtain copies of all 
outstanding VA treatment records from the 
North Texas Healthcare System, in Bonham, 
Texas, pertaining to treatment for the 
veteran's sore throat problems, beginning 
in 1997.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should then make the claims 
file available to an appropriate VA 
physician for review and an opinion 
addressing the elements set forth in 
VAOPGCPREC 5-2001 regarding the veteran's 
claim that he suffers additional 
disability as a result of VA's failure to 
diagnose his right tonsil carcinoma.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim can be granted.  
After the veteran and his representative 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



